DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 20170321178) in view of Liberti (US 20200010826).
	With respect to claims 30 and 32, Ling discloses a method of supplying a 3D bioprocessor comprising a plurality of spheres and a plurality of interconnecting rods.  These spheres are hollow void spaces defined by an outer spherical surface fabricated from biocompatible polymeric materials.  The hollow spheres are interconnected by rods, wherein the rods are defined by the empty spaces of the 3D bioreactor negative.  
[AltContent: textbox (Hollow spheres with outer solid shell)][AltContent: textbox (Rods formed between spheres)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    1122
    1280
    media_image1.png
    Greyscale

Ling further teaches in at least paragraphs [0051] and [0091] that a fibronectin protein coating may be applied to surfaces within the 3D bioprocessor to facilitate cell attachment.  Cells are allowed to flow through the bioprocessor and bind to the coating.  Ling, however, does not expressly state that the coating includes one or more biotinylated antibodies immobilized to a protein.
	Liberti discloses a method of flowing cells through a bioprocessor, wherein cells bind to a plurality of beads that have coated surfaces.  Liberti teaches in at least paragraphs [0028]-[0032] and [0063]-[0071] that the cells are T-cells, and that the beads are coated with streptavidin in order to attach biotinylated anti-CD3 antibodies.
	Before the effective filing date of the claimed invention, it would have been obvious to use the Ling method to capture T-cells by immobilizing biotinylated antibodies onto the surfaces of the spheres and/or rods.  As evidenced by Liberti, avidin (e.g. streptavidin) is known in the art to bind biotinylated biochemicals, and biotin-avidin binding pairs are commonly used to separate T-cells from a culture/sample solution.  Liberti teaches that it is especially useful to develop systems for capturing T-cells because “the purification, activation, expansion and genetic modification of immune cells--particularly T cells--has become an area of significant interest” in many therapeutic areas (see at least paragraph [0003]).

	With respect to claims 31, 33 and 36, Ling and Liberti disclose the combination as described above.  Ling teaches in at least paragraph [0013] that the spheres may have a diameter as small as 0.4 mm and as large as 100 mm.  It would have been obvious to select sphere sizes that range between 10 microns and 10 mm, or, more narrowly, 1 mm to 3 mm.  Ling shows in at least Fig. 1 that the rods have a length that is less than the diameters of the spheres.  It is well within the ability of one of ordinary skill to optimize result effective variables (here, sphere diameter and rod length) through routine experimentation.

	With respect to claims 34 and 35, Ling and Liberti disclose the combination as described above.  The Ling bioprocessor is configured as at least one layer of uniformly arranged spheres and rods.  It would have been obvious to include multiple layers to produce a repeating and non-random structure, as it is well within the ability of one of ordinary skill to duplicate an existing unit to create a cumulative and predictable effect.  See MPEP 2144.04 “Duplication of Parts”.

Allowable Subject Matter
Claims 1-16 and 23-29 are allowed.
	Applicant’s arguments and amendments filed 31 May 2022 are persuasive and sufficient to overcome the previous rejections.  The Ling reference does not show an arrangement in which the rods provide a spacing between the plurality of spheres – i.e. because of the rods, the spheres are offset from each other and do not directly touch each other.  New claims 30-36 do not include this limitation, and therefore are rejected for the same reasons set forth in the previous office action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Hasselmann (US 20210340492), Matsubayashi (US 20210079333), Kim (US 20180104914), Trachtenberg (US 6143556) and Gerlach (US 5516691) references teach the state of the art regarding methods for supplying a 3D bioprocessor with spheres.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799